Citation Nr: 1757149	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  17-16 972A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1943 to February 1946.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of puretone audiometry tests.  The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent 9 categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85 and the statement of the case) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  See 38 C.F.R. § 4.85 (2017).

Regulations also provide that, in cases of exceptional hearing loss, defined as when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(a) (2017).

In this case, the Veteran submitted a September 2016 private audiometry report along with his notice of disagreement in November 2016.  The report shows the Veteran's average puretone thresholds were 64 decibels in both ears and word recognition ability scores were 72 percent in the right ear and 76 percent in the left ear.  Moreover, the puretone threshold at each of the four specified frequencies in the left ear were 55 decibels and above, thus meeting the criteria for an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86(a).

The Board acknowledges that the speech recognition test results in the September 2016 private audiometry report are not clearly indicated as to whether the Maryland CNC test was used.  See 38 C.F.R. § 4.85(a) (the Maryland CNC test is a requirement for a hearing impairment examination for VA purposes).  Therefore, the private report may not be used for rating purposes unless the private audiologist clarifies whether the CNC test was used.  Nevertheless, applying the results from the September 2016 private audiometry report and word recognition ability scores, the hearing impairment is Level V in the right ear (pursuant to Table VI) and Level V in the left ear (pursuant to Table VIa), thus resulting in a 20 percent disability rating.  See 38 C.F.R. §§ 4.85, 4.86(a).

As a result, a remand is needed to seek clarification as to whether speech discrimination testing at the September 2016 private audiometry evaluation was conducted using the Maryland CNC test.  If no response is received, an additional VA examination should be provided to determine the current severity of the service-connected bilateral hearing loss.  When the Veteran was last examined by VA for hearing loss, his average puretone thresholds were 61 decibels in the right ear and 63 decibels in the left ear and puretone thresholds did not meet the criteria for an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 in either ear.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the private audiologist, if available, who conducted the September 2016 audiometry evaluation and request clarification as to whether speech discrimination testing was conducted using the Maryland CNC test.  Any response received must be documented in the claims file.

2.  If, and only if, no response is received by the September 2016 private audiologist, schedule the Veteran for an examination with an appropriate clinician to determine the current severity of his bilateral hearing loss.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examiner must provide all findings, along with a complete rationale for any opinions provided.

3.  If a VA examination was provided, then the AOJ should review the examination report and medical opinion to ensure that the requested information was provided.  If the report or opinion is deficient in any manner, the AOJ must implement corrective procedures.

4.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

